STATE OF WISCONSIN                         CIRCUIT COURT               MILWAUKEE COUNTY


PAUL R. CONFORTI,

                         Plaintiff.                          CASE NO. 20-C V-758

HUMANA CARESOURCE. and
ABC INSURANCE COMPANY,

                       Involuntary Plaintiffs.

1•




CITY OF FRANKLIN,
OFFICER CHRISTOPHER RYDELSKI.
OFFICER GARY WALLACE, and
LEAGUE OF WISCONSIN MUNICIPALITIES
MUTUAL INSURANCE,

                         Defendants.


         ANSWER AND AFFIRMATIVE DEFENSES OF CITY OF FRANKLIN,
     CHRISTOPHER RYDELSKI, GARY WALLACE AND LEAGUE OF WISCONSIN
                  MUNICIPALITIES MUTUAL INSURANCE


       City of Franklin, Christopher Rydelski, Gary Wallace and League of Wisconsin

Municipalities Mutual Insurance (“Answering Defendants”), by their attorneys, MUNICIPAL

LAW & LITIGATION GROUP, S.C., hereby submit the following Answer and Affirmative

Defenses to Plaintiffs Complaint.

                                      1.     INTRODUCTION

        1.      Answering   ¶   I, admit this action is brought under 42 U.S.C.   §   1983 but deny

these Answering Defendants acted improperly or in violation of Plaintiffs constitutional, civil

and/or statutory rights as alleged or otherwise.




                                                   1                                          EXHIBIT


             Case 2:20-cv-00349-LA Filed 03/03/20 Page 1 of 9 Document 3-2
                                                                                           -5-
                                           II.    PARTIES

        2.       Answering       2, lack knowledge and information sufficient to form a belief as to

the allegations contained therein and therefore deny the same putting Plaintiff specifically to his

proof thereon.

        3.       Answering   ¶   3, these allegations relate only to other parties and therefore no

response is required from these Answering Defendants. To the extent this paragraph is found to

pertain to these Answering Defendants, lack knowledge and information sufficient to form a

belief as to the allegations contained therein and therefore deny the same putting Plaintiff

specifically to his proof thereon.

        4.       Answering   ¶   4, these allegations relate only to other parties and therefore no

response is required from these Answering Defendants. To the extent this paragraph is found to

pertain to these Answering Defendants. lack knowledge and information sufficient to form a

belief as to the allegations contained therein and therefore deny the same putting Plaintiff

specifically to his proof thereon.

        5.       Answering   ¶   5, admit the City of Franklin is a municipal entity organized and

existing pursuant to Wisconsin law with offices at said address, and that the City of Franklin has

a police department; as further answer, deny Plaintiffs description is either complete or correct.

       6.        Answering   ¶   6, admit Christopher Rydelski was employed by the Franklin Police

Department at all times relevant to this lawsuit and that he at all times acted consistent with his

authority and within the scope of his employment.

       7.        Answering   ¶    7, admit Gary Wallace was employed by the Franklin Police

Department at all times relevant to this lawsuit and that he at all times acted consistent with his

authority and within the scope of his employment.




             Case 2:20-cv-00349-LA Filed 03/03/20 Page 2 of 9 Document 3-2
        8.       Answering      ¶   8. admit the League of Wisconsin Municipalities Mutual Insurance

is an insurance carrier authorized to do business in the State of Wisconsin located at 402

Gammon Place, Suite 225, Madison, WI 53719, and that it held a policy insuring the City of

Franklin at all times material hereto; as further answer, deny Plaintiffs description is either

complete or correct and therefore deny the same and affirmatively allege the claims are subject

to all the terms. limitations of liability. conditions. exclusions and provisions contained within

the insurance policy it issued.

                         III.          GENERAL FACTUAL ALLEGATIONS

       9.        Answering      ¶ 9,   deny Plaintiffs description is either complete or correct.

        10.      Answeringf I 0, deny Plaintiffs description is either complete or correct.

        11   .   Answering      ¶   11, deny Plaintiffs description is either complete or correct.

        12.      Answering ¶ 12. deny Plaintiffs description is either complete or correct.

        13.      AnsweringJ 13, deny Plaintiffs description is either complete or correct.

        14.      Answering      ¶   14. deny Plaintiffs description is either complete or correct.

        15.      Answering 15, deny Plaintiffs description is either complete or correct.

        16.      AnsweringJ 16, deny Plaintiffs description is either complete or correct.

        17.      Answering      ¶   17, deny Plaintiffs description is either complete or correct.

        1 8.     Answering      ¶   1 8, deny Plaintiffs description is either complete or correct.

        19.      Answering 19. deny Plaintiffs description is either complete or correct.

       20.       Answering      ¶ 20. deny   Plaintiffs description is either complete or correct.

       21.       Answering      ¶ 21, deny   Plaintiffs description is either complete or correct.

       22.       Answering      ¶   22, deny Plaintiffs description is either complete or correct; as

further answer, deny these Answering Defendants acted improperly or in violation of Plaintiffs




                                                        3

             Case 2:20-cv-00349-LA Filed 03/03/20 Page 3 of 9 Document 3-2
constitutional, civil and/or statutory rights as alleged or otherwise.

       23.     Answering    ¶ 23, deny   Plaintiff’s description is either complete or correct.

       24.     Answering    ¶ 24, deny Plaintiffs description is either complete or correct.
       25.     Answering    ¶ 25,   deny Plaintiffs description is either complete or correct.

       26.     Answering    ¶ 26,   deny Plaintiffs description is either complete or correct.

       27.     Answering    ¶ 27, deny   Plaintiff’s description is either complete or correct.

       28.     Answering   ¶ 28, deny    Plaintiffs description is either complete or correct.

       29.     Answering   ¶ 29,    deny Plaintiff’s description is either complete or correct.

       30.     Answering   ¶ 30,    deny Plaintiffs description is either complete or correct.

       3 1.    Answering   ¶ 31, deny    Plaintiff’s description is either complete or correct.

       32.     Answering   ¶ 32, deny    Plaintiff’s description is either complete or correct.

       33.     Answering   ¶ 33, deny    Plaintiffs description is either complete or correct.

       34.     Answering   ¶ 34, deny    Plaintiffs description is either complete or correct.

       35.     Answering   ¶ 35, deny    Plaintiffs description is either complete or correct.

       36.     Answering   ¶ 36. deny    Plaintiff’s description is either complete or correct.

       37.     Answering   ¶ 37, deny    Plaintiffs description is either complete or correct.

       38.     Answering   ¶ 38, deny    Plaintiff’s description is either complete or correct.

       39.     Answering   ¶ 39, deny    Plaintiffs description is either complete or correct.

       40.     Answering   ¶ 40, deny    Plaintiff’s description is either complete or correct.

       41.     Answering   ¶ 41, deny    Plaintiffs description is either complete or correct.

       42.     Answering   ¶ 42, deny    Plaintiffs description is either complete or correct.

       43.     Answering   ¶ 42, deny    Plaintiffs description is either complete or correct.

       44.     Answering   ¶ 44. deny    Plaintiffs description is either complete or correct.




                                                    4

          Case 2:20-cv-00349-LA Filed 03/03/20 Page 4 of 9 Document 3-2
          45.     Answering   ¶ 45,    deny Plaintiffs description is either complete or correct.

          46.     Answering   ¶ 46,    deny Plaintiffs description is either complete or correct.

          47.     Answering   ¶ 47, deny       Plaintiffs description is either complete or correct.

          48.     Answering   ¶ 48,    deny.

          49.     Answering   ¶ 49. deny       Plaintiffs description is either complete or correct.

          50.     Answering   ¶ 50,    deny Plaintiffs description is either complete or correct.

          51.     Answering   ¶ 5 1,   deny Plaintiffs description is either complete or correct.

          52.     Answering   ¶ 52,    deny Plaintiffs description is either complete or correct.

          53.     Answering   ¶ 53.    deny Plaintiffs description is either complete or correct.

          54.     Answering   ¶ 54,    deny Plaintiffs description is either complete or correct.

          55.     Answering   ¶ 55, deny Plaintiffs description       is either complete or correct.

          56.     Answering   ¶ 56,    deny Plaintiffs description is either complete or correct.

          57.     Answering   ¶   57, admit Plaintiff was provided with medical care: as further

answer, deny

          58.     Answering   ¶   58, admit Plaintiff received medical attention: as further answer,

deny Plaintiffs description is either complete or correct.

          59.     Answering   ¶   59, admit Plaintiff received medical attention; as further answer,

deny Plaintiffs description is either complete or correct.

          60.     Answering   ¶ 60, deny       Plaintiffs description is either complete or correct.

    IV.         FIRST CLAIM FOR RELIEF AGAINST DEFENDANTS RYDELSKI AND
                     WALLACE VIOLATION OF THE FOURTH AMENDMENT
                                       -




          61.     Answering   ¶    61, repeat. reallege. and incorporate herein by reference all

allegations. averments, denials and affirmative defenses contained within the rest of this

responsive pleading.



                                                         5

            Case 2:20-cv-00349-LA Filed 03/03/20 Page 5 of 9 Document 3-2
         62.     Answering   ¶    62, admit Rydelski and Wallace were “persons” under 42 U.s.c.       §
1 983 who acted under color of state law; as further answer, deny these Answering Defendants

acted improperly or in violation of Plaintiffs constitutional, civil and/or statutory rights as

alleged or otherwise.

         63.     Answering   ¶ 63. deny.
         64.     Answering   ¶ 64,     deny.

         65.     Answering   ¶ 65, deny.
         66.     Answering   ¶ 66,     admit Rydeiski and Wallace acted under color of state law and at

all times consistent with their authority and within the scope of their employment; as further

answer, deny Plaintiffs description is either complete or correct.

         67.    Answering    ¶ 67,     deny.

         68.    Answering    ¶ 68,     deny.

    V.         SECOND CLAIM FOR RELIEF—FAILURE TO INTERVENE AGAINST
                         DEFENDANTS RYDELSKI AND WALLACE

         69.    Answering     ¶    69. repeat. reallege. and incorporate herein by reference all

allegations, averments, denials and affirmative defenses contained within the rest of this

responsive pleading.

         70.    Answering    ¶ 70, deny.
         71.    Answering    ¶ 71.     deny.

         72.    Answering    ¶ 72. deny.
                                 VI.      THIRD CLAIM FOR RELIEF

         73.    Answering     ¶    73, repeat. reallege, and incorporate herein by reference all

allegations. averments, denials and affirmative defenses contained within the rest of this

responsive pleading.



                                                      6

           Case 2:20-cv-00349-LA Filed 03/03/20 Page 6 of 9 Document 3-2
       74.      Answering ¶ 74, deny.

       75.      Answering   ¶ 75, deny.
       76.      Answering   ¶ 76, deny.
       77.      Answering   ¶ 77,   deny.

       78.      Answering ¶ 78. deny.

                                    AFFIRMATIVE DEFENSES

       As and for affirmative defenses to Plaintiffs Complaint, these Answering Defendants

submit the following:

       a.       The injuries and damages sustained by Plaintiff, if any, were caused in whole or

in part by his own acts or omissions or her failure to mitigate:

       b.       The injuries and damages sustained by Plaintiff, if any, were caused in whole or

in part by the acts or omissions of persons other than these Answering Defendants;

       c.       The injuries and damages. if any. were the direct and proximate result of

intervening and/or superseding causes;

       d.       The Complaint contains claims which fail to state a claim upon which relief may

be granted as against these Answering Defendants;

       e.       The injuries and damages, if any, were not caused by a governmental policy or

practice of these Answering Defendants:

       f.       These Answering Defendants are immune from suit under common law and

statutory immunities and privileges, including qualified immunity;

       g.      The acts of these Answering Defendants were in good faith and were not

motivated by malice or   intent to harm;


       h.       Plaintiffs claims for punitive damages are not supported by law or by the




                                                 7

            Case 2:20-cv-00349-LA Filed 03/03/20 Page 7 of 9 Document 3-2
Constitution;

        i.        With respect to any and all allegations in the Complaint claiming damages for

expenses which may have been paid by subrogated entities, these Answering Defendants deny

that Plaintiff is entitled to recover the same;

        j.        Plaintiff may have failed to name indispensable and necessary parties to this

litigation;

        k.        These Answering Defendants incorporate the affirmative defenses of all co

defendants to the extent that they are applicable these Answering Defendants; and

        1.        These Answering Defendants reserve the right to amend this Answer to assert

additional defenses as discovery proceeds.

        WHEREFORE, these Answering Defendants respectfully request judgment as follows:

               a. For a dismissal of Plaintiffs Complaint   upon    its merits;

               b. For the costs and disbursements of this action;

               c. For reasonable actual attorneys fees pursuant to 42 U.S.C.      §   1988; and

               d. For such other relief as this Court deems just and equitable.

        THESE ANSWERING DEFENDANTS HEREBY REQUEST A TRIAL BY JURY

        Dated this 3rd day of March, 2020.

                                                  MUNICIPAL LAW & LITIGATION GROUP, S.C.
                                                  Attorneys for City of Franklin, Officer Christopher
                                                  Rydeiski, Officer Gary Wallace and League of
                                                  Wisconsin Municipalities Mutual Insurance.


                                                  fly:   Is! Remzy D. flitar
                                                         REMZY D. BITAR
                                                         State Bar No: 1038340
                                                         MATTEO REGINATO
                                                         State Bar No: 1089724

        730 N. Grand Avenue


                                                     8

              Case 2:20-cv-00349-LA Filed 03/03/20 Page 8 of 9 Document 3-2
Waukesha, WI 53186
0: (262) 548-1340
F: (262) 548-92 1 1
E: rbitar(arnrnr.net
mreginatoarnrnr,net




                               9

  Case 2:20-cv-00349-LA Filed 03/03/20 Page 9 of 9 Document 3-2
